Citation Nr: 0810094	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, including post-traumatic 
stress disorder (PTSD) or a schizo-affective disorder, to 
include whether the claim may be granted.  

2.	Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to January 
1959.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in January 2008.  

Hearing loss was denied as not well grounded by unappealed 
rating of April 2000.  It has been considered on a de novo 
basis by the RO and is herein by the Board.  This provides 
the broadest possible review of the evidence.

This issue of service connection for an acquired psychiatric 
disorder, including PTSD and a schizo-affective disorder, on 
a de novo basis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.	Bilateral hearing loss was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.  

2.	Service connection for emotional instability was denied by 
the RO in an April 1964 rating action.  It was held that the 
veteran was found to have a personality disorder during 
service which was not a VA disability for compensation 
purposes.  The veteran was notified of this action and of his 
appellate rights, but failed to file a timely appeal.  

3.	In April 2000 service connection for a psychiatric 
disorder was denied as it was held that new and material 
evidence had not been submitted.  This is the last final 
denial on any basis.

4.	Since the April 1964 decision denying service connection 
for emotional instability, and the April 2000 rating action, 
the additional evidence, not previously considered, relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was neither incurred in nor 
aggravated by service, nor may sensorineural hearing loss be 
presumed to be incurred therein. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.	The additional evidence submitted subsequent to the April 
2000 decision of the RO is new and material; thus, the claim 
for service connection for an acquired psychiatric disability 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May 2003 and March 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the May 2003 letter provides sufficient notice 
as to what is needed in terms of new and material evidence so 
as to satisfy the notice provisions of Kent.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Moreover, this claim is 
being reopened negating any prejudice that may be present 
were the letter found insufficient to deal with Kent.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was given the necessary 
notifications.  
        
Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The veteran is claiming service connection for bilateral 
hearing loss.  The Board has reviewed all of the evidence of 
record, including available service treatment records, 
records of treatment subsequent to service and the veteran's 
testimony at his hearing before the undersigned in January 
2008, and can find no basis to establish service connection 
for hearing loss.  

Regarding the claim for service connection for bilateral 
hearing loss, it is noted that at his hearing the veteran 
testified that he was exposed to the acoustic trauma of 
aircraft engines during his service on board an aircraft 
carrier in the United States Navy.  Review of the record shows 
no complaint or manifestations of hearing loss during service 
or within one year thereafter.  Bilateral hearing loss is 
first shown of record on audiometric examination dated in 
March 2000.  At that time, sensorineural hearing loss was 
diagnosed.  The veteran reportedly remembered hearing problems 
from 1969.  There was no medical opinion relating this 
disorder to the veteran's period of service, including by 
exposure to acoustic trauma while on active duty.  While the 
veteran testified at his hearing that he believed that there 
was such a relationship, it is noted that he is a layman, and, 
as such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Under these circumstances, as there is no 
objective medical evidence establishing that the veteran's 
hearing loss is related to service, the claim must be denied.  

The veteran is also claiming service connection for an 
acquired psychiatric disorder.  It is noted that service 
connection was previously denied for emotional instability, 
which is a personality disorder, in 1964 without appeal by the 
veteran.  A personality disorder is not an acquired 
psychiatric disorder, and is not a disability for which 
compensation benefits may be awarded.  Beno v. Principi, 
3 Vet. App. 439 (1992).  Subsequently it was held in April 
2000 that there was no new and material evidence to reopen the 
claim.  More recent evidence included a diagnosis of PTSD, the 
credibility of which must be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  As such, to the extent that the 
1964 and 2000 rating are considered to have been final 
disallowances, the recently received evidence of the acquired 
psychiatric disorder is considered to be sufficient to reopen 
the claim when its credibility is presumed.  To this extent 
the appeal is granted.  


ORDER

Service connection for bilateral hearing loss is denied.  

New and material evidence having been received, the claim for 
service connection, including PTSD or a schizo-affective 
disorder, is reopened.  The claim is granted to this extent.  



REMAND

Having decided that the claim is reopened, all the evidence 
on file must now be considered.  Prior to consideration, 
however, the Board must determine if it can conduct a de novo 
review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  After review of the evidence 
it is concluded that additional development is needed such 
that the Board may not proceed without prejudice to the 
veteran.  

In his correspondence and sworn testimony before the 
undersigned, the veteran asserts that he has PTSD as a result 
of a sexual assault that occurred while he was on active duty.  
The following provisions apply to claims based on in-service 
personal assault:

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

It is noted that the veteran was diagnosed as having an 
emotional instability reaction while on active duty.  It is 
believed that an examination to ascertain whether this 
represented evidence of a behavior change that could 
constitute credible supporting evidence of a stressor must be 
conducted prior to appellate review.  It should also be 
determined whether the symptoms in service represent the 
early onset of the psychiatric disorder more recently noted.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO/AMC should schedule a VA 
psychiatric examination in order to 
determine the etiology, nature and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder must to 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  The 
examiner should be requested to render an 
opinion regarding whether it is at least 
as likely as not (probability 50 percent 
or greater) that the veteran has PTSD or 
any other psychiatric disorder as the 
result of service, including whether the 
emotional instability reaction was at 
least as likely as not (probability 50 
percent or greater) a result of sexual 
assault while in service.  It should also 
be indicated whether the in-service 
symptoms are evidence of the early onset 
of any psychiatric disorder subsequently 
diagnosed.  A complete rational of any 
opinion expressed should be included in 
the examination report.  If it is not 
possible to respond to any of the above 
requests without resort to speculation, 
that should be noted in the claims files.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable the veteran 
and his representative, should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


